  Case 1:19-cv-01963-MN Document 24 Filed 10/29/20 Page 1 of 1 PageID #: 220




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JOHN DOE,                                       )
                                                 )
                       Plaintiff,                )
                                                 )
                 v.                              )   C.A. No. 19-1963 (MN)
                                                 )
 UNIVERSITY OF DELAWARE,                         )
                                                 )
                       Defendant.                )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       At Wilmington, this 29th day of October 2020;

       WHEREAS, on October 14, 2020, Magistrate Judge Jennifer L. Hall issued a Report and

Recommendation (D.I. 23, “the Report”) in this action, recommending that the Court grant-in-part

and deny-in-part Defendants’ Motion to Dismiss (D.I. 7); and

       WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

of the record.

       THEREFORE, IT IS HEREBY ORDERED that the Report and Recommendation is

ADOPTED.

       Defendants’ Motion to Dismiss (D.I. 7) is GRANTED-IN-PART and DENIED-IN-PART.

       Counts I and VI of Plaintiff’s complaint are DISMISSED WITHOUT PREJUDICE.

Plaintiff may file an Amended Complaint within twenty-one (21) days of the date of this order to

correct the deficiencies set forth in the Report and Recommendation.

       The motion is otherwise DENIED.


                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
